TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00581-CR



                                       Ex parte Saul De Paz


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. C2015-1149X, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               This is an appeal of the trial court’s denial of an application for writ of habeas corpus

seeking a pretrial bond reduction. Appellant’s brief was due November 5, 2015. The brief has not

been received and appellant’s court-appointed attorney, Cathy S. Compton, did not respond to this

Court’s notice that the brief is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal and, if so, whether counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make appropriate

written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If necessary, the court

shall appoint substitute counsel who will effectively represent appellant in this appeal. Following

the hearing, which shall be transcribed, the trial court shall order the appropriate supplemental

clerk’s and reporter’s records—including all findings and orders—to be prepared and forwarded to

this Court no later than December 31, 2015. See Tex. R. App. P. 38.8(b)(3).
              It is so ordered on this the 11th day of December, 2015.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed:

Do Not Publish




                                               2